EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Werner on September 8, 2021.
The application has been amended as follows: 
1. (Currently Amended) A coupler assembly for coupling an intraosseous device with a powered driver, the coupler assembly comprising: 
a first end operable to releasably engage the intraosseous device operable to penetrate a bone and associated bone marrow; 
a second end operable to releasably engage the powered driver; 
an elongated core having a first portion and a second portion, the first portion of the elongated core configured to receive a portion of the intraosseous device, and the second portion of the elongated core configured to receive a portion of a drive shaft of the powered driver, the elongated core operable to rotate in response to rotation of the drive shaft of the powered driver; and 
a housing assembly slidably disposed on an exterior portion of the elongated core and operable to move along a longitudinal length of the elongated core, 
the housing assembly including an interior a shoulder configured to contact an exterior shoulder of the elongated core to limit longitudinal movement of the housing assembly along the elongated core, and 
the housing assembly configured to not rotate with the elongated core during rotation of the elongated core by the powered driver.
7. (Currently Amended) The coupler assembly according to claim 6, 
by the powered driver.
20. (Currently Amended) An apparatus operable to couple an intraosseous device with a powered driver, the apparatus comprising: 
a core having a first portion and a second portion, the first portion configured to releasably engage an intraosseous device operable to penetrate a bone and associated bone marrow, and the second portion configured to releasably engage a powered driver, the core operable to rotate together with the intraosseous device; 
a housing slidably disposed on exterior portions of the core, the housing configured to contact an exterior shoulder of the core to limit longitudinal movement of the housing assembly along the core, and 
the housing configured to not rotate with the 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest art of record is the Riedel et al. (US 2002/0151902) in view of Tidwell et al. (US Patent No. 5989257) references. While these references in combination teach a coupler assembly for coupling a drive shaft with an intraosseous device comprising an elongated core, housing assembly that move relative to each other, the claimed invention is distinguished over these reference by being more specific in how the part relate to each other by better defining the orientations of each part relative to each other and how each part specifically moves relative to each other particularly that the housing assembly slides over the exterior of elongated core. Further, the device from the combination of references would not be able to have the housing assembly not rotate with the core while the core is being rotated by the powered driver.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791